IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


MARGIE BLOOM, ADMINISTRATOR FOR : No. 254 MAL 2018
DARON RHASHAWN TROLLINGER,      :
                                :
               Petitioner       : Petition for Allowance of Appeal from
                                : the Order of the Superior Court
                                :
          v.                    :
                                :
                                :
MORRIS ALAN, EDWARDSVILLE       :
ASSOCIATES, EDWARDSVILLE        :
APARTMENTS MANAGEMENT, LLC,     :
EDWARDSVILLE APARTMENTS, LP,    :
AND EAGLE RIDGE APARTMENTS,     :
INC.,                           :
                                :
               Respondents


                                    ORDER



PER CURIAM

     AND NOW, this 15th day of November, 2018, the Petition for Allowance of Appeal

is DENIED.